Judgment, Supreme Court, Bronx County (John G. Ingram, J.), rendered April 29, 2004, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in or near school grounds, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The amelioration doctrine does not apply where, as here, a defendant was sentenced before the effective date of the Drug Law Reform Act (L 2004, ch 738) (People v Utsey, 7 NY3d 398 *564[2006]). Concur—Tom, J.E, Andrias, Marlow, McGuire and Malone, JJ.